MAYFIELD, J.
— This is the third appeal in this case.. See opinions on other appeals, 149 Ala. 552, 43 South. 108; 145 Ala. 654, 39 South. 585. Some of the questions *169raised were decided on former appeal. As to these questions it is sufficient here to say that we have examined the opinions in the former cases and find no sufficient reason to change our decisions..
There can be no doubt that 'there ivas evidence tending to connect the- case of slippers, the subject of this suit, with the case of shoes referred to in letters and other written documents, to the admissibility of which objections were made, and assignments of error are urged. All the documents were sufficiently identified, and ■ sufficiently connected with the subject-matter and with the parties to this action, to be admissible in evidence. While all parts of the letters and other documentary .evidence were not admissible, some parts of each were; and to render exceptions to such documentary evidence available on appeal the objection should go, not to the introduction of the whole, but to the admission of those parts not relevant. These letters offered in evidence, and the freight bill, were considered separately on former appeals; and, applying the law as heretofore announced to the facts in this case as shown by the record, we hold that they were properly admitted in evidence.
• The two charges given at the request of appellee involve no question of law not heretofore passed upon. We now hold that they are good — or, at least, that there was no reversible error in the giving of them.
There was sufficient evidence to support the verdict of the jury.
We have examined each assignment of error separately and carefully, notwithstanding some of the questions have been twice passed upon by this court before. We find no error, and the judgment of the lower court must be affirmed.
Affirmed.
Simpson, Anderson, Denson, McClellan, and Sayre. JJ., concur.